Per Curiam.

The Beport of the Joint Legislative Committee on the Simplification of Civil Practice ([1919], p. 254) shows that the present section 415 et seq. of the Civil Practice Act and section 10-c of the Code of Criminal Procedure (as amd. by L. 1950, ch. 766) were recommended so as to substitute proceeding by means of an order for the production of a prisoner as a witness for the former writ of habeas corpus ad testificandum. Giving the language of the sections a reasonable construction in the light of their history and considering the objects sought to be accomplished, we find that the order appealed from was war*697ranted. A hearing conducted by a Special Investigating Committee of the United States Senate would appear to be a ‘ ‘ special proceeding ”ora“ proceeding pending before any officer or body ” within the meaning of these sections. Inasmuch as the order appealed from required the production of the prisoner within this State, we need not consider whether the statutes would permit a direction to produce him outside of the State, nor need we consider whether there be inherent power in the court to grant the order appealed from.
The order appealed from should be affirmed.